The defendant County of Suffolk established its prima facie entitlement to judgment as a matter of law by demonstrating that it did not have prior written notice of a defect on a sidewalk that allegedly caused the plaintiff to fall (see Suffolk County Charter § C8-2A; Regan v Town of N. Hempstead, 66 AD3d 863, 864 [2009]; Koehler v Incorporated Vil. of Lindenhurst, 42 AD3d 438 [2007]; Lysohir v County of Suffolk, 10 AD3d 638, 639 [2004]). In opposition, the plaintiff failed to submit evidence sufficient to raise a triable issue of fact (see Regan v Town of N. Hempstead, 66 AD3d at 864; Lysohir v County of Suffolk, 10 AD3d at 639). Accordingly, the Supreme Court should have *1078granted the County’s motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against it. Skelos, J.E, Balkin, Eng and Sgroi, JJ., concur.